Citation Nr: 0512140	
Decision Date: 05/02/05    Archive Date: 05/18/05	

DOCKET NO.  96-27 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDING OF FACT

The veteran does not have hypertension that is related to 
service-connected PTSD.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

During the veteran's personal hearing, held before the 
undersigned in September 2003, at page 2, it was clarified 
that the veteran was only claiming service connection for 
hypertension based on being secondary to his service-
connected PTSD and not based on service incurrence.

VA treatment records reflect that in April 1988 the veteran 
had hypertension that was controlled by diet.  A June 1995 VA 
treatment record reflects that the veteran was taking 
medication for hypertension, and a July 1995 VA treatment 
record reflects that the veteran had recently been started on 
medication for his hypertension.  The record reflects that 
the veteran continues to have hypertension.

The record reflects that, in June 2001, the veteran submitted 
literature addressing the issue of service connection for 
hypertension secondary to PTSD.  However, none of this 
literature is specific to the veteran, and none of this 
literature associates the veteran's currently manifested 
hypertension with his service-connected PTSD.  Therefore, the 
Board concludes that this literature is not probative for 
making a determination of whether the veteran currently has 
hypertension that is proximately due to or been chronically 
worsened by his service-connected PTSD.

The record reflects that service connection was initially 
granted for PTSD by an October 1999 RO decision, effective 
May 19, 1995.  A 10 percent evaluation was assigned.  A 
February 2001 RO decision granted a 100 percent evaluation 
for PTSD from January 28, 2000.  That evaluation remains in 
effect at this time.

The veteran has offered his written statements and testimony 
indicating his belief that he currently has hypertension that 
has been caused by his service-connected PTSD.  His spouse 
has also offered testimony during the September 2003 hearing.  
During that hearing, at page 9, she indicated that she was a 
licensed nurse's assistant.  However, there is no evidence 
that either the veteran or his spouse has any special 
training in diagnosing hypertension or that his spouse has 
any training beyond that of a lay person in determining what 
the effects of PTSD might be in causing or worsening 
hypertension.  Therefore, as lay persons, they are not 
qualified to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the testimony and the veteran's statements 
regarding their belief as to the etiology for the veteran's 
hypertension will not be accorded any probative weight.

The only competent probative evidence of record that 
addresses the etiology of the veteran's currently manifested 
hypertension is a June 2001 statement of a VA physician and a 
February 2002 statement of a private psychologist.

The June 2001 statement of the VA physician indicates that it 
is possible that PTSD for years has caused stress, which has 
caused mild hypertension in the veteran.  The physician then 
clarifies that stress can cause mild transient hypertension.  
While this statement initially appears to indicate that 
stress, as a result of PTSD, might have possibly caused mild 
hypertension in the veteran, it goes on to clarify that the 
stress causes mild transient hypertension, indicating that 
there is no chronic worsening of the hypertension.  
Therefore, this statement supports the conclusion that the 
veteran's stress that was due to his PTSD caused only mild 
transient hypertension and did not cause the veteran's 
hypertension nor did it chronically worsen or aggravate his 
existent hypertension.

The second referenced letter is a February 2002 statement 
from a private psychologist.  This statement concludes that 
the veteran's stress from PTSD affected his cardiovascular 
system as noted by blood pressure changes in the veteran's 
perception of distress and chest pain.  It indicates that 
PTSD exacerbates the medical conditions for cardia and 
hypertension.  However, the statement does not indicate that 
the veteran's PTSD caused his hypertension or that it 
chronically worsened or aggravated his hypertension.  Rather, 
the statement is like the June 2001 statement of the VA 
physician indicating that there are transient increases in 
the veteran's blood pressure relating to his perception of 
distress.  Therefore, this statement stands for the 
proposition that the veteran's PTSD did not chronically 
worsen the veteran's hypertension, but only caused transient 
symptoms.  

A review of all of the evidence of record reflects that there 
is no competent medical evidence indicating that the 
veteran's service-connected PTSD either caused or chronically 
worsened his hypertension.  Rather, all of the competent 
medical evidence that addresses the issue indicates that the 
veteran's stress that is related to his PTSD only caused 
transient symptoms of hypertension.  Therefore, on the basis 
of the above analysis a preponderance of the evidence is 
against the veteran's claim for service connection for 
hypertension as secondary to his service-connected PTSD.

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, where, as here 
that notice was not provided at the time of the initial AOJ 
decision, the appellant has the right to VCAA content 
complying notice and proper subsequent VA process.

The Board finds that the appellant has been provided VCAA 
content complying notice and proper notice subsequent VA 
process.  The VCAA notice was provided to him via an April 
2004 letter, as well as supplemental statements of the case, 
including a November 2004 supplemental statement of the case 
that provided the veteran with VCAA implementing regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was subsequently readjudicated 
and a supplemental statement of the case issued.  Further, 
the content of the notice provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.

All that the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
claimant covering all content requirements is harmless error.

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  Social Security records have 
been obtained.  The veteran has been afforded a personal 
hearing.  While the veteran has not been afforded a VA 
examination, the Board has determined that one is not 
necessary to decide the claim.  There is sufficient competent 
medical evidence of record to decide the claim in the form of 
the above referenced statements from the VA physician and the 
private psychologist.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case where such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage of this case.  Therefore, he will 
not be prejudiced as a result of the Board proceeding to the 
merits of the claim.


ORDER

Service connection for hypertension as secondary to service-
connected PTSD is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


